DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 2/10/2021 is acknowledged.
Claims 6, 7, 11, 13, 14, 15, 18 and 19 are amended.

Priority
The present application does not claim for foreign priority. 
The application has a provisional application 62/474,392 filed on 3/21/2017. 

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 9/20/2019 and 3/26/201. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner. 

Response to Amendment
Amendments filed on 2/10/2021 are entered for prosecution. Claims 1-19 and 25 remain pending in the application. 
Applicant’s amendments to the claims 6, 7, 11, 14, 15, 18 and 19 have overcome the objections to the claims 6, 7, 11, 14, 15, 18 and 19 previously set forth in the Non-Final Action mailed 11/10/2020.
Applicant’s amendments to the claim 13 has overcome the 35 U.S.C. 112(b) rejection to the claims 13-19 previously set forth in the Non-Final Action mailed 11/10/2020.
The 35 U.S.C. 112(b) rejection to the claims 1 and 13 previously set forth in the Non-Final Action mailed 11/10/2020 has been withdrawn.

Response to Arguments
Applicant’s arguments with respect to the rejection of the claims using the prior of of Youn in a reply filed 2/10/2021 have been considered but are not persuasive. 

The Applicant contends that Youn is not a prior art because the Office has not produced sufficient evidence to support its position that Youn is prior art.
Examiner respectfully disagrees. For Applicant’s convenience, copies of the provisional applications have been provided. The claims of the present application have an effective filing date of March 21, 2017 due to the fact that present application claims the benefit of U.S. Provisional Application no. 62/474,392, filed on March 21, 2017. It is noted that the corresponding citation from Youn (US 2020/0120570 A1) to the rejection of the claims is supported by U.S. Provisional Application US 62/434,433 to which Youn claims the priority, and which has been filed on December 15, 2016. For example, Fig. 4 in the 

    PNG
    media_image1.png
    916
    1139
    media_image1.png
    Greyscale

Figure 4 handover procedure (HO preparation) in NextGen – with AMF/SMF/UPF change 
(Note: the above figure is a partial copy of the Figure 4 of 62/434,433)

Given the broadest reasonable interpretation (BRI), the claims of the present application read on the disclosure of Youn (62/434,433). 

Claim Objections
Claims 12 and 13 are objected 
In claim 12, “a Forward Relocation Request, FFR, message” in line 2 should read “a Forward Relocation Request (FFR) message” to avoid confusion, for clarity, and for consistency of the acronym format.
In claim 13, “a Source-Radio Access Network, S-RAN,” in line 6, “Session Management Function, SMF,” in line 9 and “Target-Radio Access Network, T-RAN,” in line 15 should read “a Source-Radio Access Network (S-RAN)”, “Session Management Function (SMF)” and “Target-Radio Access Network (T-RAN)”, respectively, to avoid confusion, for clarity, and for consistency of the acronym format.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Youn et al. (US 2020/0120570 A1, hereinafter Youn) claiming benefit to and fully-supported by US provisional applications 62/434,433 filed Dec. 15, 2016; 62/530,854 filed on Jul. 11, 2017; 62/573,163 filed on Oct. 17, 2017; 62/577,658 filed on Oct. 26, 2017; 62/586,182 filed on Nov. 15, 2017.

Regarding claim 1:
Youn teaches a method performed by an Access and Mobility Management Function (AMF) (i.e., T-AMF in Figure 26) for handling handover, the method comprising: 
receiving one of: a handover required message (Fig. 26, step 1) and a first request message (Fig. 26, step 2), wherein the handover required message (i.e., HO Required message in step 1) is received from a Source-Radio Access Network (S-RAN) (Fig. 26, S-NF-RAN) and the first request message (i.e., Forward Relocation Request in Step 2) is received from another AMF (Fig. 26, S-AMF) in response to the handover required message transmitted by the S-RAN (In Fig. 26, step 2 occurs in response to step 1); 
sending to a Session Management Function (SMF) a set of one or more first Protocol Data Unit (PDU) request messages (Fig. 26, step 3: “PDU Handover Request” from T-AMF to SMF); 
activating a timer (para. [0578] teaches that the AMF waits for PDU Handover Response message before continuing with the N2 Handover procedure for the maximum time depending on the lowest value of the maximum delay indications for the PDU Sessions that are candidates for handover (i.e., a timer)); 
determining whether at least one of the following is true: a certain amount of time has elapsed since the timer was activated and the AMF has received a first PDU response message for each one of the first PDU request messages sent to the SMF (para. [0578], “When the maximum wait time expires or when all PDU Hanover Response messages are received”); and 
transmitting a handover request message to a Target-Radio Access Network (T-RAN) (Fig. 26, T-NG-RAN) as a result of determining that at least one of the conditions is true (Fig. 26, step 8: “Handover Request” from T-AMF to T-NG-RAN).

Regarding claim 2:
	As discussed above, Youn teaches all limitations in claim 1.
	Youn further teaches wherein determining, based on the received handover required message or the first request message, a set of PDU sessions that are indicated as being a candidate for the handover; and wherein the first PDU request message is sent for each PDU sessions that is determined to be indicated as being a candidate for the handover, and wherein the first PDU request message includes a PDU session ID for identifying the determined PDU session (para. [0554], “The Hanover Required message may include … PDU Session IDs”; para. [0556], “All PDU Sessions handled by the S-RAN … need to be included in the Handover Required message … the Hanover Required message indicates which of those PDU session(s) are requested by the S-RAN to handover”).

Regarding claim 3: 
	As discussed above, Youn teaches all limitations in claim 1.
	Youn further teaches wherein the handover request message includes: a source to target transparent container that was transmitted by an S-RAN, Mobility Management (MM) N2 information, MM N1 information, and Session Management (SM) N2 information list that includes, for each of the first PDU response messages, SM N2 information that was included in the first PDU response message (Fig. 26, step 1; para. [0554], “The Hanover Required message may include a target ID, a Source to Target transparent container, and SM N2 info list, and PDU Session IDs”; para. [0580], “The Hanover Request message my include a Source to Target transparent container, mobility management (MM) N2 info, and an SM N2 info list.”).

Regarding claim 4:
	As discussed above, Youn teaches all limitations in claim 1.
Youn further teaches receiving, from the SMF, a response message after the amount of time has elapsed, wherein the response message comprises a PDU session ID (Fig. 26, step 6: para. [0574], “6. The SMF sends a PDU Hanover Response message to the T-AMF. The PDU Hanover Response message may include a PDU Session ID and SM N2 info.”); and 
(Fig. 26, step 10a: para. [0589], “10a. The AMF sends a Modify PDU Request message to the SMF”; para. [0590], “The Modify PDU Request message may include a PDU Session ID, an SM N2 response, and a T-RAN SM N3 forwarding info list.”).

Regarding claim 5:
	As discussed above, Youn teaches all limitations in claim 4.
	Youn further teaches wherein the PDU message is a PDU handover cancel message (Fig. 26, step 10a: para. [0589], “10a. The AMF sends a Modify PDU Request message to the SMF”) or an Nsmf_PDUSession_Update Request message (Fig. 28, step 11a: para. [0751], “11a. The AMF may send an Nsmf_PDUSession_UpdateSMContext request message to the SMF”).

Regarding claim 6:
	As discussed above, Youn teaches all limitations in claim 1.
Youn further teaches sending at least one second PDU request messages to the SMF (Fig. 26, step 10a: “Modify PDU Request” from the T-AMF to the SMF), wherein the second PDU request message is sent for each PDU session that does not have an active User Plane (UP) connection (para. [0591], “For each SM N2 response received from the T-RAN (included in the SM N2 response list), the AMF sends the received SM N2 response to the SMF indicated by the respective PDU Session IDs”. Here, the PDU Session IDs for the T-RAN does not have an active UP connection.), wherein the second PDU request message includes at least one of: a PDU session ID, a target ID, or target AMF (T-AMF) control plane information (para. [0590], “The Modify PDU Request message may include a PDU Session ID, an SM N2 response, and a T-RAN SM N3 forwarding info list.”); and 
receiving a second PDU response message from the SMF (para. [0612], “The SMF sends a Modify PDU Response message per PDU Session to the T-AMF”), wherein the second PDU response message includes at least one of: the PDU session ID or the T-AMF control plane information (para. [0611], “The Modify PDU Response message may include a PDU Sessions failed to be setup list and an S-UPF SM N3 forwarding info list”; para. [0613], “The PDU Sessions failed to be setup list includes a list of PDU Session IDs and reason for failure (e.g., out of LADN service area, none of QoS flows are accepted, normal deactivation, etc.”).

Regarding claim 7:
As discussed above, Youn teaches all limitations in claim 6.
	Youn further teaches wherein selecting, based on the target ID, a Target-RAN (T-RAN) if any SMF needs to be reallocated (para. [0581], “The T-AMF determines T-RAN based on the Target ID”); and wherein the second PDU request message is sent to the selected T-RAN (Fig. 26, step 8: “Handover Request” sent from T-AMF to T-NG-RAN) and the second PDU response (Fig. 26, step 9: “Handover Acknowledge” sent from T-NG-RAN to T-AMF; para. [0585], “The Handover Request Acknowledge message may include a Target to Source transparent container, an SM N2 response list, and a T-RAN SM N3 forwarding info list.”; para. [0588], “The T-RAN SM N3 forwarding info list includes, per each PDU Session accepted by the T-RAN, includes at least one of a QoS flow subject for data forwarding, and N3 UP address and Tunnel ID of T-RAN for receiving forwarded data.”).

Regarding claim 8:
As discussed above, Youn teaches all limitations in claim 6.
	Youn further teaches wherein the second PDU request message is a Modify PDU request message (Fig. 26, step 10a: “Modify PDU Request”) or a Nsmf_PDUSession_Update Request message (Fig. 28, step 11a: “Nsmf_PDUSession_UpdateSMContext Request”), and wherein the second PDU response message is a Modify PDU response message (Fig. 26, step 10f: “Modify PDU Response”) or an Nsmf_PDUSession_Update Response message (Fig. 28, step 11f: “Nsmf_PDUSession_UpdateSMContext Response”).

Regarding claim 9:
	As discussed above, Youn teaches all limitations in claim 1.
Youn further teaches wherein the amount of time is determined based on values included in the first request message (Fig. 28, step 7; para. [0578] teaches that the AMF supervises the PDU Handover response messages from the involved SMFs and the maximum time when the AMF may wait for PDU Handover Response before continuing with the N2 Handover procedure depends on the lowest value of the maximum delay indications for the PDU Sessions that are candidates for handover, which are the values included in the first request message.).

Regarding claim 10:
	As discussed above, Youn teaches all limitations in claim 1.
Youn further teaches wherein the handover is a N2 handover (Fig. 26 teaches a handover from the source gNB (S-NG-RAN) to the target gNB (T-NG-RAN) according to the reference point between (R)AN and AMF, which is N2 (or NG2). Para. [0552], “FIG. 26 illustrates an inter NG-RAN node N2 based handover preparation phase.”).

Regarding claim 11:
As discussed above, Youn teaches all limitations in claim 1.
Youn further teaches wherein the AMF is a Target-AMF (T-AMF) (i.e., T-AMF in Fig. 26) that should serve a user equipment (UE) after the handover instead of a Source-AMF (S-AMF) which currently serves the UE (Fig. 4 teaches Hanover procedure from a Source AMF that currently services the UE to a Target AMF that should serve the UE after the handover).

Regarding claim 12: 
As discussed above, Youn teaches all limitations in claim 1.
	Youn further teaches wherein the first request message is a Forward Relocation Request, FFR, message (Fig. 26, step 2: Forward Relocation Request (FFR)) or a Namf_CreateUEContext Request message (Fig. 28, step 3: Namf_Communication_CreateUEContext Request), and wherein the first PDU request message is a PDU handover request message (Fig. 26, step 3: PDU Handover Request) or an Nsmf_PDUSession_Update Request message (Fig. 28, step 4: Nsmf_PDUSessionUpdateSMContext Request).

Regarding claim 13:
	Claim 13 recites an apparatus configured to perform the method of claim 1, and contains no additional limitations. Therefore, claim 13 is also rejected under similar rationale to claim 1.

Regarding claim 14:
	Claim 14 recites an apparatus configured to perform the method of claim 2, and contains no additional limitations. Therefore, claim 14 is also rejected under similar rationale to claim 2.

Regarding claim 15:
	Claim 15 recites an apparatus configured to perform the method of claim 3, and contains no additional limitations. Therefore, claim 15 is also rejected under similar rationale to claim 3.

Regarding claim 16:
	Claim 16 recites an apparatus configured to perform the method of claim 4, and contains no additional limitations. Therefore, claim 16 is also rejected under similar rationale to claim 4.

Regarding claim 17:
	Claim 17 recites an apparatus configured to perform the method of claim 5, and contains no additional limitations. Therefore, claim 17 is also rejected under similar rationale to claim 5.

Regarding claim 18:
	Claim 18 recites an apparatus configured to perform the method of claim 6, and contains no additional limitations. Therefore, claim 18 is also rejected under similar rationale to claim 6.

Regarding claim 19:


Regarding claim 25:
	Claim 25 recites a computer program product comprising a non-transitory computer readable medium storing a computer program comprising instructions (para. [0975-0976]) which, when executed on at least one processor, cause the at least one processor to carry out the method of claim 1, and contains no additional limitations. Therefore, claim 25 is also rejected under similar rationale to claim 1.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.Y./Examiner, Art Unit 2471   



/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471